  Case 18-31342       Doc 18    Filed 01/04/19 Entered 01/04/19 12:30:14            Desc Main
                                  Document     Page 1 of 2



SO ORDERED.

SIGNED this 4 day of January, 2019.




                                                   James P. Smith
                                         Chief United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                   ATHENS DIVISION



IN RE:

Lynn Hendricks, Jr.                                         Case No: 18-31342-jps
Lisa Moon Hendricks
      Debtor(s)
                                                            Chapter 13
Lynn Hendricks, Jr.
Lisa Moon Hendricks
      Movant(s)

vs.

LVNV Funding LLC
As Assignee to Credit One Bank, NA
       Respondent


                                JUDGMENT AVOIDING LIEN

         The above and foregoing Motion to Avoid Lien having come on before the Court, upon

consideration of the pleadings, the Court finds that Respondent holds a judgment lien on the real
  Case 18-31342       Doc 18     Filed 01/04/19 Entered 01/04/19 12:30:14            Desc Main
                                   Document     Page 2 of 2


and personal property of the debtor(s), and that the existence of said lien impairs exemptions to

which the debtor(s) would be entitled under Georgia Law.

       IT IS HEREBY ORDERED that the motion to avoid lien of the debtor(s) is hereby

Granted. The court avoids the fixing of the judicial lien on the real and personal property of the

debtors, subject to reinstatement under 11 USC § 349 upon dismissal of the case.

       The judgment which is the subject of this order was entered in the Magistrate Court of

 Clarke County, Georgia, case number MC-01-CV-CV-17-1134.

                                         END OF TEXT


Prepared by CHRIS R. MORGAN
Attorney for Debtors
State Bar No: 522102
Morgan & Morgan
1090-C Founders Blvd
Athens, GA 30606
(706)548-7070
(706)613-2089 fax
Email: chrismgn@bellsouth.net
